Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 12 “As indicated by the Office, even if BCH and Hamming correspond to the information related to the repair operation technique of the present invention, the features wherein "the host selects any one of BCH and Hamming, and provides information related to the selected BCH or Hamming to the storage system" are not disclosed by Bedeschi”, examiner respectfully disagrees and notes the following:
	As Bedeschi was not used in and of itself to teach this feature, the argument is moot. Bedeschi uses a traditional SSD in which the SSD controller performs ECC functions ([0014]-[0020]). However, as noted by Applicant in the above argument, the SSD controller of Bedeschi is performing this action, not the host processor. However, Mulani teaches an Open Channel SSD in which the FTL processes normally performed on the SSD controller (such as the above ECC calculations of Bedeshci) are instead performed on the host processor. Thus the host processor now performs the FTL tasks such as ECC calculations, L2P tracking and translations, block management (bad block tracking, wear leveling, garbage collection, etc) and other various FTL tasks. Therefore, in combination, Bedeschi and Mulani teach "the host selects any one of BCH and Hamming, and provides information related to the selected BCH or Hamming to the storage system"
	
In response to applicant’s argument on numbered Page 13 “In addition, Bedeschi does not disclose the feature of "changing the number of reserve blocks corresponding to each EF block storing meta data" according to a method selected from BCH and Hamming”, examiner respectfully disagrees and notes the following:
Based on the required reliability, the system of Bedeschi will choose varying ECC algorithms (repair techniques) to reach the desired levels of protections, and store those ECC bits in a separate memory location (reserve blocks) as taught in [0025]. As each ECC algorithm (repair technique) has a different size requirement, a different number of blocks must be allocated for storing the ECC bits based on the algorithm (repair technique) used. As Applicant has not provided any clear reasoning or argument to overcome the previous response by Examiner on this issue (Final Office Action mailed 17 June 2022 Pg.3 - Pg. 4), the current argument is a mere allegation of patentability, thus Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedeschi (US 2013/0007564 A1) hereinafter referred to as Bedeschi in view of Mulani et al (US 10,860,228 B1) hereinafter referred to as Mulani.

	Regarding claim 1, Bedeschi teaches A storage system communicating with a host system, the host system external from the storage system (Bedeschi [0014] "A host or host system may interact with a memory controller inside a memory system, for example, to partition a memory array associated with such a memory system"; [0018] "To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store"), the storage system comprising:
a storage device including storage medium divided into a plurality of blocks including high reliability blocks and reserve blocks (Bedeschi [0012] "Such a memory array may comprise phase change memory (PCM), NAND or NOR flash memory, SRAM, DRAM, or other type of memory, and claimed subject matter is not limited in this respect. A partition of a memory array may be characterized by a particular attribute. Such an attribute may be associated with a reliability and/or program speed of a particular memory partition, for example. In an embodiment, a particular memory partition of a memory array may correspond to a relatively high reliability and/or a relatively low program speed as well as relatively high read performance, while another particular memory partition of the memory array may correspond to a relatively low reliability and/or a relatively high program speed as well as a moderate read performance"; Examiner's note: Bedeschi teaches a storage system using NAND memory (block based storage) that is partitioned into high reliability and high program speed (reserve)); and
 	a controller (Bedeschi [0014] "A host or host system may interact with a memory controller inside a memory system, for example, to partition a memory array associated with such a memory system") configured to,
receive a block allocation request, wherein the block allocation request identifies at least one of the high reliability blocks to be allocated to a meta region where metadata is stored and includes information identifying a selected repair operation technique, from among the plurality of repair operation techniques, allocate the at least one of the high reliability blocks to the meta region in response to the block allocation request (Bedeschi [0018] "In an embodiment, information to be stored in partitions may be characterized by one or more information types or attributes, as mentioned above. A memory device may determine the type of information to be stored based at least in part on a high-level name extension associated with a command, for example, corresponding to the information. To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0020] "A portion of memory array 200 may be associated with a particular memory partition. For example, memory portion 225 may contain ECC parity bits"; Examiner's note: the system uses the file type (metadata or parity data) to choose where to store the data (allocating high reliability blocks and/or reserve blocks) and then additionally chooses an appropriate ECC algorithm (repair operation technique) based on the cell type), 
set the selected repair operation technique, as a set repair operation technique for the high reliability blocks, and select a different number of the reserve blocks to be allocated to the meta region based on the set repair operation technique (Bedeschi [0020] "Again, program code may refer to operating system code, software application code, and/or other information that may be considered to be relatively important to have a high degree of reliability, for example"; [0025] "ECC code blocks 240, 340, 440 and ECC data blocks 250, 350, 450 may differ from characteristics described above if memory requirements differ as well, for example. In one implementation, a relatively high reliability may be utilized without a read speed constraint or with a relatively low constraint. In such a case, more sophisticated (and time consuming) correction algorithms may be executed by block 240, 340 and 440. For example, soft decoded algorithms (e.g., Viterbi, TCM), or by a proper concatenation of hard decoded (BCH) and/or soft decoded (Viterbi) algorithms. If a desired reliability of data is further lowered, a more simple correction or no correction may be implemented by blocks 250, 250, 450"; Examiner's note: Bedeschi differentiates data based on importance, and stores high importance data (such as metadata) to high reliability blocks. Further, based on the required reliability, the system of Bedeschi will choose varying ECC algorithms (repair techniques) to reach the desired levels of protections, and store those ECC bits in a separate memory location (reserve blocks). As each ECC algorithm (repair technique)  has a different size requirement, a different number of blocks must be allocated for storing the ECC bits based on the algorithm (repair technique) used), wherein
the controller comprises
 a bad block manager configured to manage a block allocation operation performed in response to the block allocation request (Bedeschi [0018] "To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example"; Examiner's note: The system uses a controller (bad block manager and repair module) to control the memory, including allocation of blocks and repairing data using various correcting (repair) techniques), 
and a repair module configured to repair an error in the metadata stored in the at least one of the high reliability blocks (Bedeschi [0020] "A portion of memory array 200 may be associated with a particular memory partition. For example, memory portion 225 may contain ECC parity bits"; Examiner's note: Bedeschi teaches that a specific portion of the memory is used to store ECC parity bits (repair operation technique) for correcting errors in the data), 
however, Bedeschi teaches a traditional SSD and thus does not explicitly teach an open-channel SSD in which the host is performing FTL functions, specifically send to the host system, block information identifying the high reliability blocks among the plurality of blocks and information indicating a plurality of repair operation techniques supported by the storage system, receive a block allocation request from the host system, and includes information identifying a selected repair operation technique, from among the plurality of repair operation techniques, selected by the host system, allocate the at least one of the high reliability blocks to the meta region in response to the block allocation request.
Mulani teaches send to the host system, block information identifying the high reliability blocks among the plurality of blocks and information indicating a plurality of repair operation techniques supported by the storage system (Mulani Col. 14 Lines 3-14, "FIG. 9 depicts example processes of the controller 122 and host 140 of FIG. 1. As discussed previously in connection with FIG. 2, the FTL 238 of the controller 122 can implement various processes for managing the blocks of memory cells. For example, the FTL can include a logical-to-physical (L2P) mapping table 910, which maps logical addresses to physical addresses, a validity bitmap 911, which identifies valid and invalid pages in a block, a wear table 912, which maintains a count of program-erase (P-E) cycles or other wear metric of each physical block, and a garbage collection process 913 which performs processes such as recycling of pages of memory cells"; Col. 17 Lines 62-66, "At step 1311, the SSD transmits a command to the host to sync FTL data to the host. At step 1312, in connection with the command, the SSD receives a read request for FTL data from the host and transmits the requested data to the host"; Col. 6 Lines 41-53, "The boot code is software that initializes the controller during a booting or startup process and enables the controller to access the memory structure. The code can be used by the controller to control one or more memory structures. Upon being powered up, the processor 122e fetches the boot code from the ROM 122a or the subset 126a of the memory structure for execution, and the boot code initializes the system components and loads the control code into the RAM 122b. Once the control code is loaded into the RAM, it is executed by the processor. The control code includes drivers to perform basic tasks such as controlling and allocating memory, prioritizing the processing of instructions, and controlling input and output ports"; Examiner's note: all of the FTL information for managing the blocks, including which blocks are SLC vs MLC and the type of ECC correction coding is applied to the current data, is loaded during initialization into the controller memory and sent to the host during OC mode), 
receive a block allocation request from the host system, and includes information identifying a selected repair operation technique, from among the plurality of repair operation techniques, selected by the host system, allocate the at least one of the high reliability blocks to the meta region in response to the block allocation request (Mulani Col. 14 Lines 3-14, "FIG. 9 depicts example processes of the controller 122 and host 140 of FIG. 1. As discussed previously in connection with FIG. 2, the FTL 238 of the controller 122 can implement various processes for managing the blocks of memory cells. For example, the FTL can include a logical-to-physical (L2P) mapping table 910, which maps logical addresses to physical addresses, a validity bitmap 911, which identifies valid and invalid pages in a block, a wear table 912, which maintains a count of program-erase (P-E) cycles or other wear metric of each physical block, and a garbage collection process 913 which performs processes such as recycling of pages of memory cells"; Examiner's note: as Mulani moves the FTL processes to the host controller, in combination the FTL processes of Bedeschi are now performed in the host controller).
As Bedeschi and Mulani are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Bedeschi with the Open channel SSD storing Metadata in high reliance blocks of Mulani. One of ordinary skill in the art would have been motivated to make this modification because utilizing an Open Channel SSD provides more flexibility with regard to data placement decisions, overprovisioning, scheduling, garbage collection and wear leveling when compared to a traditional SSD.

Regarding claim 5, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein when one of the at least one of the reserve blocks becomes exhausted, the controller is further configured to send information identifying the one of the at least one of the reserve blocks becoming exhausted to the host system, and in response to a request from the host system requesting allocation of an additional reserve block from among the reserve blocks, the controller is further configured to additionally allocate the additional reserve block to the meta region (Mulani Col. 9 Lines 15-19, "For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare memory cells to be substituted for future failed cells"; Col. 3 Lines 34-42, "The FTL can be used for processes such as managing the writes to backend NAND devices with wear levelling, maintaining a logical to physical (L2P) mapping table and providing a logical block number interface to a host. In a traditional SSD, the SSD implements and controls the FTL. However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD"; Examiner's note: As the host controls the FTL, the host controls allocation of blocks, such as allocating spares when the controller identifies bad blocks).

Regarding claim 8, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein the selected repair operation technique comprises a repair parity technique that writes repair parity information in selected reserve blocks, and a number of the at least one of the high reliability blocks storing metadata is greater than a number of the reserve blocks storing the repair parity information (Bedeschi Fig. 1; [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example"; [0020] "For example, memory portion 225 may contain ECC parity bits to apply to respective bits belonging to code partition 220. Such ECC code (e.g., BCH) may be relatively complex, extensive, and/or robust to have a relatively high capacity to correct bit errors included in information read from memory portion 220 and/or 225"; Examiner's note: Bedeschi is teaching a system that uses parity techniques to protect the important data written into the high reliability blocks. The parity bits are stored in the default (reserve) blocks, and as can be seen in Fig. 1, there are more high reliability blocks than default blocks as the nature of ECC is to store one block of ECC data that protects a plurality of blocks).

Regarding claim 9, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein the controller further comprises an interface circuit configured to communicate with the host system using a non-volatile memory express (NVMe) interface, such that the block information and the block allocation request are communicated via the interface circuit (Mulani Col. 10 Lines 34-42, "Front end module 208 includes a host interface 220 and a physical layer interface (PHY) 222 that provide the electrical interface with the host or next level storage controller. The choice of the type of host interface 220 can depend on the type of memory being used. Examples of host interfaces 220 include, but are not limited to, SATA, SATA Express, SAS, Fibre Channel, USB, PCie, and NVMe. The host interface 220 typically facilitates transfer for data, control signals, and timing signals").

Regarding claim 10, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein the storage medium includes a plurality of flash memory devices managed by a flash translation layer operating in the host system (Mulani Col. 3 Lines 41-43, "However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD. In this case, the SSD is referred as open-channel SSD (OCSSD)").

Regarding claim 11, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein the controller further comprises a processor and a working memory accessible by the processor (Bedeschi [0028] "a memory controller 615 and a memory 622"), and the bad block manager comprises: a program loaded in the working memory and executed by the processor (Bedeschi [0029] "It is recognized that all or part of the various devices shown in system 600, and the processes and methods as further described herein, may be implemented using or otherwise including hardware, firmware, software, or any combination thereof"), wherein the program implements a meta region management module configured to allocate the at least one of the high reliability blocks and at least one of the reserve blocks to the meta region in response to the block allocation request (Bedeschi [0012] "Such a memory array may comprise phase change memory (PCM), NAND or NOR flash memory, SRAM, DRAM, or other type of memory, and claimed subject matter is not limited in this respect. A partition of a memory array may be characterized by a particular attribute. Such an attribute may be associated with a reliability and/or program speed of a particular memory partition, for example. In an embodiment, a particular memory partition of a memory array may correspond to a relatively high reliability and/or a relatively low program speed as well as relatively high read performance, while another particular memory partition of the memory array may correspond to a relatively low reliability and/or a relatively high program speed as well as a moderate read performance"; Bedeschi teaches a storage system using NAND memory (block based storage) that is partitioned into high reliability and high program speed (reserve) both of which can be considered a meta region); and a bad block management module (Bedeschi [0014] "A host or host system may interact with a memory controller inside a memory system, for example, to partition a memory array associated with such a memory system") configured to manage block map information in response to a bad block determination performed on the at least one of the high reliability blocks of the meta region (Mulani Col. 9 Lines 15-19, "For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare memory cells to be substituted for future failed cells"; Col. 3 Lines 34-42, "The FTL can be used for processes such as managing the writes to backend NAND devices with wear levelling, maintaining a logical to physical (L2P) mapping table and providing a logical block number interface to a host. In a traditional SSD, the SSD implements and controls the FTL. However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD";); wherein the repair module is configured to perform a repair operation on the metadata stored in the at least one of the high reliability blocks using information stored in selected reserve blocks (Bedeschi [0018] "To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example").

Regarding claim 12, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein the storage system comprises an open- channel solid state drive (OC-SSD) configured to receive a physical address indicating a location at which the metadata is accessed by the host system (Mulani Col. 3 Lines 41-43, "However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD. In this case, the SSD is referred as open-channel SSD (OCSSD)"; Examiner's note: an open channel SSD runs the FTL on the host and the host commands contain the physical address instead of the logical address).

Regarding claim 13, Bedeschi teaches An operating method of a storage system including a plurality of blocks, the plurality of blocks including high reliability blocks and reserve blocks (Bedeschi [0012] "Such a memory array may comprise phase change memory (PCM), NAND or NOR flash memory, SRAM, DRAM, or other type of memory, and claimed subject matter is not limited in this respect. A partition of a memory array may be characterized by a particular attribute. Such an attribute may be associated with a reliability and/or program speed of a particular memory partition, for example. In an embodiment, a particular memory partition of a memory array may correspond to a relatively high reliability and/or a relatively low program speed as well as relatively high read performance, while another particular memory partition of the memory array may correspond to a relatively low reliability and/or a relatively high program speed as well as a moderate read performance"; Examiner's note: Bedeschi teaches a storage system using NAND memory (block based storage) that is partitioned into high reliability and high program speed (reserve)) , the operating method comprising: 
receiving a block allocation request identifying a high reliability block among the high reliability blocks to be allocated to a meta region where metadata is stored, and a reserve block from among the reserve blocks corresponding to the high reliability block, the block allocation request further including information identifying a selected repair operation technique, from among the plurality of repair operation techniques (Bedeschi [0018] "In an embodiment, information to be stored in partitions may be characterized by one or more information types or attributes, as mentioned above. A memory device may determine the type of information to be stored based at least in part on a high-level name extension associated with a command, for example, corresponding to the information. To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0020] "A portion of memory array 200 may be associated with a particular memory partition. For example, memory portion 225 may contain ECC parity bits"; Examiner's note: the system uses the file type (metadata or parity data) to choose where to store the data (allocating high reliability blocks and/or reserve blocks) and the ECC algorithm (repair technique) used); 
allocating the high reliability block to the meta region in response to the block allocation request (Bedeschi [0018] "In an embodiment, information to be stored in partitions may be characterized by one or more information types or attributes, as mentioned above. A memory device may determine the type of information to be stored based at least in part on a high-level name extension associated with a command, for example, corresponding to the information. To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0020] "A portion of memory array 200 may be associated with a particular memory partition. For example, memory portion 225 may contain ECC parity bits"; Examiner's note: the system uses the file type (metadata or parity data) to choose where to store the data (allocating high reliability blocks and/or reserve blocks) and the ECC algorithm (repair technique) used); 
allocating the reserve block to the meta region in response to the block allocation request (Bedeschi [0018] "In an embodiment, information to be stored in partitions may be characterized by one or more information types or attributes, as mentioned above. A memory device may determine the type of information to be stored based at least in part on a high-level name extension associated with a command, for example, corresponding to the information. To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0020] "A portion of memory array 200 may be associated with a particular memory partition. For example, memory portion 225 may contain ECC parity bits"; Examiner's note: the system uses the file type (metadata or parity data) to choose where to store the data (allocating high reliability blocks and/or reserve blocks) and the ECC algorithm (repair technique) used);
setting the selected repair operation technique, as a set repair operation technique for the high reliability blocks (Bedeschi [0018] "In an embodiment, information to be stored in partitions may be characterized by one or more information types or attributes, as mentioned above. A memory device may determine the type of information to be stored based at least in part on a high-level name extension associated with a command, for example, corresponding to the information. To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0020] "A portion of memory array 200 may be associated with a particular memory partition. For example, memory portion 225 may contain ECC parity bits"; Examiner's note: the system uses the file type (metadata or parity data) to choose where to store the data (allocating high reliability blocks and/or reserve blocks) and the ECC algorithm (repair technique) used);
selecting a different number of the reserve blocks to be allocated to the meta region based on the set repair operation technique (Bedeschi [0020] "Again, program code may refer to operating system code, software application code, and/or other information that may be considered to be relatively important to have a high degree of reliability, for example"; [0025] "ECC code blocks 240, 340, 440 and ECC data blocks 250, 350, 450 may differ from characteristics described above if memory requirements differ as well, for example. In one implementation, a relatively high reliability may be utilized without a read speed constraint or with a relatively low constraint. In such a case, more sophisticated (and time consuming) correction algorithms may be executed by block 240, 340 and 440. For example, soft decoded algorithms (e.g., Viterbi, TCM), or by a proper concatenation of hard decoded (BCH) and/or soft decoded (Viterbi) algorithms. If a desired reliability of data is further lowered, a more simple correction or no correction may be implemented by blocks 250, 250, 450"; Examiner's note: Bedeschi differentiates data based on importance, and stores high importance data (such as metadata) to high reliability blocks. Further, based on the required reliability, the system of Bedeschi will choose varying ECC algorithms (repair techniques) to reach the desired levels of protections, and store those ECC bits in a separate memory location (reserve blocks). As each ECC algorithm (repair technique)  has a different size requirement, a different number of blocks must be allocated for storing the ECC bits based on the algorithm (repair technique) used); 
writing metadata to the high reliability block in response to a metadata writing request received from the host system (Bedeschi [0026] "then process 500 may proceed to block 538 where received code information may be written to a memory partition using one or more techniques resulting in highly reliable storage of the code information"); and
upon determining that the high reliability block is a bad block, communicating to the host system that the high reliability block is a bad block and repairing the metadata written in the high reliability block (Bedeschi [0018] "To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example";), however, Bedeschi teaches a traditional SSD and thus does not explicitly teach an open-channel SSD in which the host is performing FTL functions, specifically sending block information to a host system identifying a number of the high reliability blocks among the plurality of blocks and information indicating a plurality of repair operation techniques supported by the storage system, the host system external of the storage system, additionally while Bedeschi teaches how to repair bad blocks, Bedeschi does not explicitly teach determining whether the high reliability block is a bad block.
Mulani teaches sending block information to a host system identifying a number of the high reliability blocks among the plurality of blocks and information indicating a plurality of repair operation techniques supported by the storage system, the host system external of the storage system (Mulani Col. 14 Lines 3-14, "FIG. 9 depicts example processes of the controller 122 and host 140 of FIG. 1. As discussed previously in connection with FIG. 2, the FTL 238 of the controller 122 can implement various processes for managing the blocks of memory cells. For example, the FTL can include a logical-to-physical (L2P) mapping table 910, which maps logical addresses to physical addresses, a validity bitmap 911, which identifies valid and invalid pages in a block, a wear table 912, which maintains a count of program-erase (P-E) cycles or other wear metric of each physical block, and a garbage collection process 913 which performs processes such as recycling of pages of memory cells"; Col. 17 Lines 62-66, "At step 1311, the SSD transmits a command to the host to sync FTL data to the host. At step 1312, in connection with the command, the SSD receives a read request for FTL data from the host and transmits the requested data to the host"; Col. 6 Lines 41-53, "The boot code is software that initializes the controller during a booting or startup process and enables the controller to access the memory structure. The code can be used by the controller to control one or more memory structures. Upon being powered up, the processor 122e fetches the boot code from the ROM 122a or the subset 126a of the memory structure for execution, and the boot code initializes the system components and loads the control code into the RAM 122b. Once the control code is loaded into the RAM, it is executed by the processor. The control code includes drivers to perform basic tasks such as controlling and allocating memory, prioritizing the processing of instructions, and controlling input and output ports"; Examiner's note: all of the FTL information for managing the blocks, including which blocks are SLC vs MLC and the type of ECC correction coding is applied to the current data, is loaded during initialization into the controller memory and sent to the host during OC mode); 
determining whether the high reliability block is a bad block (Mulani Col. 9 Lines 15-19, "For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare memory cells to be substituted for future failed cells").
As Bedeschi and Mulani are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Bedeschi with the Open channel SSD storing Metadata in high reliance blocks of Mulani. One of ordinary skill in the art would have been motivated to make this modification because utilizing an Open Channel SSD provides more flexibility with regard to data placement decisions, overprovisioning, scheduling, garbage collection and wear leveling when compared to a traditional SSD.

Regarding claim 16, the combination of Bedeschi and Mulani teaches The operating method of claim 13, further comprising: generating repair parity information from the metadata written in the high reliability block and storing the repair parity information in selected reserve blocks responsive to the information indicating a repair parity technique, wherein the repairing of the metadata written in the high reliability block uses the repair parity information stored to the selected reserve blocks (Bedeschi [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example"; [0020] "For example, memory portion 225 may contain ECC parity bits to apply to respective bits belonging to code partition 220. Such ECC code (e.g., BCH) may be relatively complex, extensive, and/or robust to have a relatively high capacity to correct bit errors included in information read from memory portion 220 and/or 225"; Examiner's note: Bedeschi is teaching a system that uses parity techniques to protect the important data written into the high reliability blocks. The parity bits are stored in the default (reserve) blocks).

Regarding claim 17, the combination of Bedeschi and Mulani teaches The operating method of claim 13, further comprising: determining whether the reserve block has become exhausted; and upon determining that the reserve block has become exhausted, communicating information to the host system identifying the reserve block as an exhausted reserve block (Mulani Col. 9 Lines 15-19, "For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare memory cells to be substituted for future failed cells"; Col. 3 Lines 34-42, "The FTL can be used for processes such as managing the writes to backend NAND devices with wear levelling, maintaining a logical to physical (L2P) mapping table and providing a logical block number interface to a host. In a traditional SSD, the SSD implements and controls the FTL. However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD"; Examiner's note: As the host controls the FTL, the host controls allocation of blocks, such as allocating spares when the controller identifies bad blocks).

Regarding claim 18, Bedeschi teaches A host system communicating with a storage system including a plurality of blocks, the host system external of the storage system (Bedeschi [0014] "A host or host system may interact with a memory controller inside a memory system, for example, to partition a memory array associated with such a memory system"; [0012] "Such a memory array may comprise phase change memory (PCM), NAND or NOR flash memory, SRAM, DRAM, or other type of memory, and claimed subject matter is not limited in this respect"; [0018] "To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store"), the host system comprising: 
wherein the system FTL comprises a request generating module that generates a block allocation request for allocating at least one of  high reliability blocks among the plurality of blocks to be used to store metadata (Bedeschi [0018] "In an embodiment, information to be stored in partitions may be characterized by one or more information types or attributes, as mentioned above. A memory device may determine the type of information to be stored based at least in part on a high-level name extension associated with a command, for example, corresponding to the information. To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"); and 
and send the block allocation request, wherein the block allocation request includes information identifying a number of the high reliability blocks to be allocated to a meta region where the metadata is stored, a corresponding address location for each of the number of the high reliability blocks, and information identifying a selected repair operation technique, from among the plurality of repair operation techniques, wherein a different number of reserve blocks from among the plurality of blocks to be allocated to the meta region of the storage system are selected based on the selected repair operation technique (Bedeschi [0012] "In an embodiment, a memory array may be partitioned into two or more partitions that may be associated with different independent and/or configurable address spaces. Such partitions may be accessible by dedicated commands, such as read and/or write commands that include a memory address specifying a memory location in a partition"; [0014] "A host or host system may interact with a memory controller inside a memory system, for example, to partition a memory array associated with such a memory system"; [0025] "ECC code blocks 240, 340, 440 and ECC data blocks 250, 350, 450 may differ from characteristics described above if memory requirements differ as well, for example. In one implementation, a relatively high reliability may be utilized without a read speed constraint or with a relatively low constraint. In such a case, more sophisticated (and time consuming) correction algorithms may be executed by block 240, 340 and 440. For example, soft decoded algorithms (e.g., Viterbi, TCM), or by a proper concatenation of hard decoded (BCH) and/or soft decoded (Viterbi) algorithms. If a desired reliability of data is further lowered, a more simple correction or no correction may be implemented by blocks 250, 250, 450"; Examiner's note: Bedeschi teaches a host system that communicates with a memory system, the host is able to send write commands that address a specific location within a partition (block information identifying high reliability blocks) with a specific ECC algorithm (repair operation technique) selected by the host. Further, based on the required reliability, the system of Bedeschi will choose varying ECC algorithms (repair techniques) to reach the desired levels of protections, and store those ECC bits in a separate memory location (reserve blocks). As each ECC algorithm (repair technique)  has a different size requirement, a different number of blocks must be allocated for storing the ECC bits based on the algorithm (repair technique) used), however, Bedeschi teaches a traditional SSD and thus does not explicitly teach an open-channel SSD in which the host is performing FTL functions, specifically a host flash translation layer (FTL) that manages the plurality of blocks or an interface for passing host FTL requests, specifically an interface circuit configured to interface with the storage system to receive block information identifying the high reliability blocks and information indicating a plurality of repair operation techniques supported by the storage system during an initialization operation of the storage system.
Mulani teaches a host flash translation layer (FTL) that manages the plurality of blocks (Mulani Col. 3 Lines 41-43, "However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD. In this case, the SSD is referred as open-channel SSD (OCSSD)"); 
an interface circuit configured to interface with the storage system to receive block information identifying the high reliability blocks and information indicating a plurality of repair operation techniques supported by the storage system during an initialization operation of the storage system (Mulani Col. 14 Lines 3-14, "FIG. 9 depicts example processes of the controller 122 and host 140 of FIG. 1. As discussed previously in connection with FIG. 2, the FTL 238 of the controller 122 can implement various processes for managing the blocks of memory cells. For example, the FTL can include a logical-to-physical (L2P) mapping table 910, which maps logical addresses to physical addresses, a validity bitmap 911, which identifies valid and invalid pages in a block, a wear table 912, which maintains a count of program-erase (P-E) cycles or other wear metric of each physical block, and a garbage collection process 913 which performs processes such as recycling of pages of memory cells"; Col. 17 Lines 62-66, "At step 1311, the SSD transmits a command to the host to sync FTL data to the host. At step 1312, in connection with the command, the SSD receives a read request for FTL data from the host and transmits the requested data to the host"; Col. 6 Lines 41-53, "The boot code is software that initializes the controller during a booting or startup process and enables the controller to access the memory structure. The code can be used by the controller to control one or more memory structures. Upon being powered up, the processor 122e fetches the boot code from the ROM 122a or the subset 126a of the memory structure for execution, and the boot code initializes the system components and loads the control code into the RAM 122b. Once the control code is loaded into the RAM, it is executed by the processor. The control code includes drivers to perform basic tasks such as controlling and allocating memory, prioritizing the processing of instructions, and controlling input and output ports"; Examiner's note: all of the FTL information for managing the blocks, including which blocks are SLC vs MLC and the type of ECC correction coding is applied to the current data, is loaded during initialization into the controller memory and sent to the host during OC mode).
As Bedeschi and Mulani are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Bedeschi with the Open channel SSD storing Metadata in high reliance blocks of Mulani. One of ordinary skill in the art would have been motivated to make this modification because utilizing an Open Channel SSD provides more flexibility with regard to data placement decisions, overprovisioning, scheduling, garbage collection and wear leveling when compared to a traditional SSD.

Regarding claim 19, the combination of Bedeschi and Mulani teaches The host system of claim 18, wherein the block allocation request further comprises information identifying the number of reserve blocks from among the plurality of blocks used during a repair operation performed on the metadata stored in the number of the high reliability blocks (Bedeschi [0020] "For example, memory portion 225 may contain ECC parity bits to apply to respective bits belonging to code partition 220. Such ECC code (e.g., BCH) may be relatively complex, extensive, and/or robust to have a relatively high capacity to correct bit errors included in information read from memory portion 220 and/or 225"; Examiner's note: Bedeschi is teaching a system that uses parity techniques to protect the important data written into the high reliability blocks. The parity bits are stored in the default (reserve) blocks).

Claims 7, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bedeschi and Mulani as applied to claims 1 and 13 above, and further in view of Losh et al (US 2013/0326284 A1) hereinafter referred to as Losh.

Regarding claim 7, the combination of Bedeschi and Mulani teaches The storage system of claim 1, however the combination of Bedeschi and Mulani does not explicitly teach wherein the selected repair operation technique comprises a data mirroring technique that writes the metadata stored in the at least one of the high reliability blocks to selected reserve blocks.
Losh teaches wherein the selected repair operation technique comprises a data mirroring technique that writes the metadata stored in the at least one of the high reliability blocks to selected reserve blocks (Losh [0029] "In some embodiments the storage controller may be configured to perform storage operations on logical storage units. As used herein, a "logical storage unit" refers to a group of two or more physical storage units, such as a group of physical pages. The storage controller may be configured to perform storage operations on the two or more physical storage units in parallel. In some embodiments, the storage controller may be configured to store data structures, such as data segments, packets, ECC codewords, or the like, on two or more of the physical storage units of a logical storage unit. The reliability characteristics of such storage operations may, therefore, incorporate the reliability characteristics of different sections of the solid-state storage medium"; [0070] "In response to detecting an uncorrectable error, the ECC read module 247 may attempt to recover the data from the RAID, or other source of redundant data (e.g., a mirror, backup copy, or the like)";  Examiner's note: Losh teaches a storage system that designates areas of the storage with reliability requirements (high reliability blocks). The system also uses some of the blocks (reserve blocks) for storing other data structures, such as mirrored data, instead of ECC parity to recover from data errors).
As the combination of Bedeschi with Mulani and Losh are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Bedeschi and Mulani with the Mirror data protection of Losh. One of ordinary skill in the art would have been motivated to make this modification because data mirroring is a well-known and understood method to protect important data that is less computationally heavy as compared to the ECC methods taught by Bedeschi and Mulani. 

Regarding claim 15, the combination of Bedeschi and Mulani teaches The operating method of claim 13, however the combination of Bedeschi and Mulani does not explicitly teach further comprising: writing the metadata to selected reserve blocks to mirror the metadata written to the high reliability block responsive to the information indicating a data mirroring technique, wherein the repairing of the metadata stored in the high reliability block uses the metadata written to the selected reserve blocks.
Losh teaches further comprising: writing the metadata to selected reserve blocks to mirror the metadata written to the high reliability block responsive to the information indicating a data mirroring technique, wherein the repairing of the metadata stored in the high reliability block uses the metadata written to the selected reserve blocks (Losh [0029] "In some embodiments the storage controller may be configured to perform storage operations on logical storage units. As used herein, a "logical storage unit" refers to a group of two or more physical storage units, such as a group of physical pages. The storage controller may be configured to perform storage operations on the two or more physical storage units in parallel. In some embodiments, the storage controller may be configured to store data structures, such as data segments, packets, ECC codewords, or the like, on two or more of the physical storage units of a logical storage unit. The reliability characteristics of such storage operations may, therefore, incorporate the reliability characteristics of different sections of the solid-state storage medium"; [0070] "In response to detecting an uncorrectable error, the ECC read module 247 may attempt to recover the data from the RAID, or other source of redundant data (e.g., a mirror, backup copy, or the like)";  Examiner's note: Losh teaches a storage system that designates areas of the storage with reliability requirements (high reliability blocks). The system also uses some of the blocks (reserve blocks) for storing other data structures, such as mirrored data, instead of ECC parity to recover from data errors).
As the combination of Bedeschi with Mulani and Losh are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Bedeschi and Mulani with the Mirror data protection of Losh. One of ordinary skill in the art would have been motivated to make this modification because data mirroring is a well-known and understood method to protect important data that is less computationally heavy as compared to the ECC methods taught by Bedeschi and Mulani. 

Regarding claim 21, the combination of Bedeschi and Mulani teaches The storage system of claim 1, however the combination of Bedeschi and Mulani does not explicitly teach when a first repair operation technique is selected from among the plurality of repair operation techniques by the host system, one reserve block is allocated corresponding to one high reliability block.
Losh teaches when a first repair operation technique is selected from among the plurality of repair operation techniques by the host system, one reserve block is allocated corresponding to one high reliability block (Losh [0029] "In some embodiments the storage controller may be configured to perform storage operations on logical storage units. As used herein, a "logical storage unit" refers to a group of two or more physical storage units, such as a group of physical pages. The storage controller may be configured to perform storage operations on the two or more physical storage units in parallel. In some embodiments, the storage controller may be configured to store data structures, such as data segments, packets, ECC codewords, or the like, on two or more of the physical storage units of a logical storage unit. The reliability characteristics of such storage operations may, therefore, incorporate the reliability characteristics of different sections of the solid-state storage medium"; [0070] "In response to detecting an uncorrectable error, the ECC read module 247 may attempt to recover the data from the RAID, or other source of redundant data (e.g., a mirror, backup copy, or the like)";  Examiner's note: Losh teaches a storage system that designates areas of the storage with reliability requirements (high reliability blocks). The system also uses some of the blocks (reserve blocks) for storing other data structures, such as mirrored data, instead of ECC parity to recover from data errors).
As the combination of Bedeschi with Mulani and Losh are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Bedeschi and Mulani with the Mirror data protection of Losh. One of ordinary skill in the art would have been motivated to make this modification because data mirroring is a well-known and understood method to protect important data that is less computationally heavy as compared to the ECC methods taught by Bedeschi and Mulani. 

Regarding claim 22, the combination of Bedeschi, Mulani, and Losh teaches The storage system of claim 21, wherein: when a second repair operation technique is selected from among the plurality of repair operation techniques by the host system, one reserve block is allocated corresponding to at least two high reliability blocks, and the second repair operation technique has a lower correction capability than the first repair operation technique (Bedeschi [0020] "For example, memory portion 225 may contain ECC parity bits to apply to respective bits belonging to code partition 220. Such ECC code (e.g., BCH) may be relatively complex, extensive, and/or robust to have a relatively high capacity to correct bit errors included in information read from memory portion 220 and/or 225"; Examiner's note: Bedeschi is teaching a system that uses parity techniques to protect the important data written into the high reliability blocks. The parity bits are stored in the default (reserve) blocks. Each ECC parity algorithm (repair operation technique) protect multiple blocks of data for each parity result and provides for varying levels of correction capability which is lower than the full mirroring of Losh).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bedeschi and Mulani as applied to claim 18 above, and further in view of Roohparvar (US 2005/0286297 A1) hereinafter referred to as Roohparvar.

Regarding claim 20, the combination of Bedeschi and Mulani teaches The host system of claim 18, however the combination of Bedeschi and Mulani does not explicitly teach wherein when power is applied to the host system following a power-off, the host system is configured to access the at least one of the high reliability blocks storing the metadata.
Roohparvar teaches wherein when power is applied to the host system following a power-off, the host system is configured to access the at least one of the high reliability blocks storing the metadata (Roohparvar [0029] "One requirement of such a memory system as illustrated in FIG. 2 is that at least one block should be error free. In one embodiment, this block is memory block 0. This is the block that is normally used to store the system's BIOS (boot code) or other critical data such as bad block addresses. This is a popular mode of operation in which the data from block 0 is automatically loaded into RAM at power up in order to begin execution and loading of the operating system").
As the combination of Bedeschi with Mulani and Roohparvar are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Bedeschi and Mulani with the Critical data storage in Block 0 of Roohparvar. One of ordinary skill in the art would have been motivated to make this modification because this is a standard method of operation of a FLASH device as noted by Roohparvar in [0029].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        /MASUD K KHAN/Primary Examiner, Art Unit 2132